Citation Nr: 1012996	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  03-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD) with anxiety, depressive symptoms and 
alcohol dependence.

2.  Entitlement to a higher initial rating in excess of 50 
percent for service-connected PTSD with anxiety, depressive 
symptoms and alcohol dependence.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. Paul, 
Minnesota that in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hypertension.  This case also 
came to the Board on appeal from a July 2004 rating decision 
that granted service connection and a 50 percent rating for 
PTSD with anxiety, depressive symptoms, and alcohol 
dependence, and from a May 2005 rating decision in which the 
RO denied entitlement to a TDIU rating.  A Board hearing was 
held at the RO before the undersigned Veterans Law Judge in 
September 2006.  

In a January 2007 decision, the Board reopened the 
previously denied claim for service connection for 
hypertension, denied service connection for hypertension, 
denied an increase in a 50 percent rating for PTSD, and 
denied a TDIU rating.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009 
memorandum decision, the Court vacated the Board's January 
2007 decision as to the issues of service connection for 
hypertension, entitlement to a higher rating for PTSD, and 
entitlement to a TDIU rating, and remanded these issues.  

The case was subsequently returned to the Board.  In July 
2009, the Veteran's attorney submitted additional written 
argument and duplicate copies of VA medical records and a 
rating decision, as well as lay statements by the Veteran's 
daughters dated in June 2009.  Although the Veteran and his 
representative have not waived initial RO review of these 
new lay statements, the Board finds that remand for such 
review is not required in light of the favorable nature of 
the instant decision.  38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to a TDIU rating is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Competent medical evidence indicates that it is as 
likely as not that the Veteran's hypertension was incurred 
in service.

2.  Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD with anxiety, 
depressive symptoms and alcohol dependence more closely 
approximates symptomatology productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and has been manifested by symptoms including sleep 
impairment, depression, nightmares, poor family 
relationships, some inability to maintain minimal personal 
hygiene, suicidal ideation, and difficulty in establishing 
or maintaining effective relationships; there is no 
objective showing of delusions, hallucinations, grossly 
inappropriate behavior, persistent danger to oneself or 
others, disorientation, or memory loss for one's own name or 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an initial rating of 70 percent for 
PTSD with anxiety, depressive symptoms and alcohol 
dependence, but no higher, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2002 and April 2003.

Additional notice was sent in letters dated in February 
2004, December 2005, and March 2006, and the claims were 
readjudicated in supplemental statements of the case dated 
in January 2006 and May 2006.  Mayfield, 444 F.3d at 1333.

As to the claim for a higher initial rating for PTSD, in 
cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time, particularly in light of 
the favorable decision, below.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claims and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension

The appellant contends that service connection for 
hypertension is warranted and he has offered different bases 
for entitlement to service connection.  First, he contends 
that his hypertension had an onset in service, as shown by 
his separation examinations.  Second, he alleges that his 
hypertension was caused or aggravated by his service-
connected PTSD with anxiety, depressive symptoms and alcohol 
dependence.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection may be granted for an increase in severity of a 
non-service-connected disease, when the increase is 
proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear 
and unmistakable (obvious or manifest) evidence 
demonstrating that an injury or disease existed prior to 
service will rebut the presumption of soundness.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Under VA regulations, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 U.S.C.A. § 4.104, Diagnostic 
Code 7101.

Service medical records show that in a February 1968 report 
of medical history, the Veteran responded "yes" to having or 
having had high or low blood pressure.  The reviewing 
examiner noted that the appellant reported a history of high 
blood pressure on past physical examinations.  On enlistment 
examination in February 1968, his blood pressure was 132/72, 
and he was found qualified for enlistment. The Board notes 
that mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the normal 
blood pressure at the time of the entrance examination does 
not support the presence of hypertension, nor is there any 
other objective pre-service documentation demonstrating 
hypertension.  Hypertension was not noted on his enlistment 
examination, and the presumption of sound condition 
attaches.  

Service treatment records show that on examination in April 
1970, his blood pressure was 120/78.  On his separation 
examination in July 1970, his blood pressure reading while 
sitting was 150/84 and while recumbent was 148/86.  Another 
reading taken on the same day was 138/84.

A June 1987 VA outpatient treatment record reflects that the 
Veteran was seen for complaints of a rash; his blood 
pressure was 140/80.

VA treatment records dated in 2000 reflect that the Veteran 
was diagnosed with hypertension.  In March 2000, the 
appellant indicated he had a history of hypertension since 
the 1980's, and that he had run out of medication for his 
blood pressure over a month ago; the assessment was elevated 
blood pressure, off medication for months.  In May 2000 he 
reported that five years prior his blood pressure was found 
to be elevated and that medication was started at that time; 
the examining physician diagnosed hypertension.  In July 
2000 he reported he had hypertension for two years, that he 
was a logger, and that he was under some stress at that 
time.  In August 2000, he reported that he was unable to 
work as a logger because he was not feeling right and 
because of hypertension.  He claimed that when he came to 
the VA Medical Center (VAMC) he felt very nervous and his 
blood pressure was higher.  He admitted to having drunk a 
minimum of 12 cans of beer the day prior, and the VA doctor 
discussed the fact that excessive alcohol use could be 
affecting his hypertension.  In September 2000, he reported 
having hypertension since 1995.

On VA general medical examination in December 2000, it was 
noted that the appellant had high blood pressure since 1995, 
and that he had six to seven beers a day.  The assessment 
was hypertension, fair control, and it was noted that there 
was probably some alcohol abuse. 

On a March 2002 VA "PC Environmental Examination", on review 
of his cardiovascular system, it was noted that the 
appellant had essential hypertension treated at least since 
1994 or 1995.  He reported that his "discharge from San 
Diego" was actually delayed because his blood pressure was 
elevated, but that he was eventually allowed to go home.  
The assessment included essential hypertension.

On VA examination in July 2002, the appellant stated that 
his high blood pressure was present when he was discharged 
from service.  He claimed that on his discharge physical he 
had elevated blood pressure and had to lie and rest for 
several hours before they would clear him for discharge.  He 
reported that after he left the military he did not have his 
blood pressure monitored or checked, and that he was 
formally diagnosed with high blood pressure approximately 
five or six years ago.  The diagnoses included hypertension, 
under good control on his current medications.  The VA 
examiner noted that the claims file was not available for 
review, and she could not say whether the appellant's 
pressure was elevated during service because there were no 
records that documented his pressure was elevated when he 
left the military in 1970.

On a September 2003 VA examination for hypertension, the 
diagnosis was longstanding history of essential 
hypertension.  The examiner noted that numerous blood 
pressure readings were noted in the claims file including 
the appellant's enlistment blood pressure and discharge 
blood pressure readings, which were within normal limits.  
The examiner also noted that on the entrance examination 
review of systems, the appellant checked he had a history of 
high or low blood pressure coming into service.  The 
examiner opined that the appellant had a history of 
hypertension prior to coming into service, according to 
records filled out by the appellant himself.  The examiner 
noted that no other records of treatment of hypertension 
were available.

On VA examination in March 2004, the examiner opined that it 
was as likely as not that the appellant's PTSD either caused 
or aggravated his alcohol abuse, which appeared to be in 
remission.  On VA examination in January 2005, the VA 
examiner opined that it was as likely as not that the 
appellant's drinking was related to his trauma symptoms.  

On VA examination in March 2006, the VA examiner opined that 
"the [appellant] does have hypertension essential, that this 
was not documented well in the service" and that his PTSD 
was diagnosed after service.  The VA examiner opined that it 
was "pure speculation whether the veteran's [PTSD] 
aggravates his hypertension" and that the appellant "least 
likely [sic] than not has his hypertension directly related 
to the service as he had no hypertension while in the 
service that it is not likely that the veteran's [PTSD] 
contributed to his hypertension that was documented in 1994 
according to his records and himself stating [sic] 1994 to 
1999."

In an April 2006 addendum, the same VA examiner indicated 
that she had been asked to clarify her prior opinion.  She 
opined that the appellant's hypertension "is not service-
connected more likely than not", and that it was "unlikely 
that the hypertension that he developed after the service in 
1994 did not aggravate his [PTSD]."  The next day the VA 
examiner provided yet another clarification, indicating that 
"as clearly as I can state, the veteran's hypertension is 
less likely as not (less than 50/50 probability began in 
service as noted by his blood pressure reading in the 
service) with hypertension less likely as not, less than 
50/50 probability caused by or is a result of his service-
connected [PTSD]".
        
Received from the appellant in October 2006, were several 
excerpts including an internet article about the risk 
factors for hypertension and an internet article regarding 
the relationship between alcohol and hypertension.

As noted above, the claim for service connection for 
hypertension was denied in a January 2007 Board decision, 
and this determination was vacated and remanded by the Court 
in a March 2009 decision.  The Court found that the medical 
opinions of record were confusing and inadequate, and 
remanded for VA to obtain an adequate medical opinion.

The Board requested a medical opinion from a cardiologist in 
accordance with 38 C.F.R. § 20.901 as to whether the 
Veteran's hypertension was at least as likely as not related 
to the Veteran's military service or to his service-
connected PTSD with anxiety, depressive symptoms, and 
alcohol dependence.

In November 2009, the specialist provided a brief opinion 
which reflected consideration of the Veteran's service 
treatment records and post-service medical records.  The 
examiner found that hypertension was diagnosed before formal 
discharge from service.  The examiner acknowledged studies 
in favor of the Veteran's claim and concluded that based on 
the evidence presented, it was at least as likely as not 
that the Veteran's hypertension had its onset during 
service, it was at least as likely as not that his 
hypertension was due to his PTSD, and it was at least as 
likely as not that his hypertension was aggravated by his 
PTSD with anxiety and depressive symptoms.  

Evidence weighing against the claim includes the fact that 
the medical evidence is devoid of a diagnosis of 
hypertension during service or for many years afterward, and 
poorly-written VA medical opinions dated in 2006 which 
appear to state that current hypertension is not related to 
service or service-connected PTSD.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2009).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  The Board 
finds that such level has been obtained, and that service 
connection for hypertension is warranted on a direct basis.  
As the grant on a direct basis provides the widest benefit 
sought, no further discussion is necessary regarding any 
other theory of entitlement.  

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD with 
anxiety, depressive symptoms and alcohol dependence is more 
disabling than currently evaluated.  Throughout his appeal, 
he has contended that his service-connected psychiatric 
disorder should be rated as 70 percent disabling.

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In a July 2004 rating decision, the RO granted service 
connection and a 50 percent rating for PTSD with anxiety, 
depressive symptoms and alcohol dependence, effective March 
17, 2003.  The Veteran appealed for a higher rating, 
asserting that a 70 percent rating should be assigned.

The RO has rated the Veteran's PTSD with anxiety, depressive 
symptoms and alcohol dependence as 50 percent disabling 
under Diagnostic Code 9411, effective March 17, 2003.

PTSD is evaluated under the general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In order to obtain the next-higher 70 percent rating 
under this code, the evidence must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive 
list. Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (i.e., no friends, 
unable to keep a job).

In the present case, the evidence indicates that the 
Veteran's PTSD with anxiety, depressive symptoms and alcohol 
dependence has resulted in moderate to severe impairments in 
his ability to maintain both social and work relationships.

On VA general medical examination in December 2000, the 
Veteran reported he was unemployed and had not worked since 
the prior February.  He had been a logger and a truck driver 
for the logging company for many years.  The examiner 
indicated that no significant psychiatric problems were 
noted.  The examiner opined that there was probably some 
alcohol abuse, and indicated that the Veteran did appear to 
be employable.  

On VA examination in July 2002, in the Veteran's social 
history it was noted that he was a logger and disabled 
secondary to the arthritis in his back.  He reported that he 
was divorced and had been married once.  On physical 
examination the Veteran was found to be alert and oriented 
to person, place, and time, with full range of affect and 
normal cognition, his hygiene and grooming were appropriate 
and he was cooperative and pleasant.  A psychiatric disorder 
was not diagnosed. 

The Veteran filed a claim for service connection for PTSD in 
March 2003.

On a June 2003 VA mental health clinic note, it was noted 
that the Veteran had been referred for evaluation of PTSD.  
He reported that with regard to depression, his mood was 4 
to 5, on a scale of 1 to 10, with 1 being hopeless.  He was 
irritable, had poor sleep and occasional nightmares, his 
energy was getting lower, he did some woodworking, his 
appetite was pretty good, his concentration was poor, and he 
had suicidal thoughts, but no attempts or plan.  He had 
recurrent thoughts that were unwanted and intrusive, he was 
jumpy, he had a hard time relaxing, and he worried a lot.  
The Veteran had panic attacks, and trembling and sweating at 
night woke him up.  He denied delusions, and with regard to 
hallucinations, the Veteran reported that he thought he may 
hear something when alone in the woods, but could not make 
it out and could not be sure.  He had no paranoia.  He 
reported that his history of traumatic events included 
almost three years in Vietnam and between his tours in 
Vietnam he recovered bodies after Hurricane Camille.  He 
reported no prior mental health services or treatment.  The 
Veteran reported that he had a brother and sister with whom 
he was still in touch, he currently lived alone, and had 
been married once, but divorced after 14 years of marriage 
due to his alcoholism.  He reported he had been a logger his 
whole life, both before and after the war.  On mental status 
examination, the Veteran's speech had normal rate and 
volume, there was no pressured or slurred speech noted, and 
the Veteran offered little spontaneous information.  His 
thought processes were logical with tight associations, 
there was no evidence of delusions or psychosis, but it was 
unclear whether he had auditory hallucinations, and the 
Veteran indicated he could not understand the voices. His 
mood and affect were anxious and dysphoric, his affect was 
appropriate, and he was restless.  He was oriented times 
three, his memory was intact, his attention and 
concentration were good, he had no problems with naming 
objects or repeating phrases, his fund of knowledge appeared 
adequate, and he demonstrated some insight into problems and 
concerns.  His judgment was good.  The diagnoses included 
anxiety not otherwise specified (NOS), probably PTSD, and a 
GAF score of 45 was assigned.

On a VA examination for PTSD in March 2004, the Veteran 
reported he had received outpatient mental health treatment 
approximately three times, and had been taking medication 
which initially helped his sleep.  He reported that one and 
a half years prior he was hospitalized for what he thought 
was a heart problem, but was told it was an anxiety attack.  
He described significant knee and back pain, and reported he 
went on a medical disability for his back and knee problems 
about five years ago and had not been working as a result of 
these physical problems.  With regard to his pre-military 
history, the Veteran reported he grew up in northern 
Minnesota in a home that was between two towns and that his 
father was a logger. He indicated that growing up was fine, 
but he had to work a lot doing logging with his father and 
money was scarce.  Employment was limited and so he worked 
in logging until he went into the Navy.  He reported no 
significant medical problems prior to the military, 
including no problems with depression, anxiety, or suicidal 
thoughts.  After his discharge from service, the Veteran 
returned to logging with his father for about five years and 
then went out on his own as a logger.  He continued as a 
logger from approximately 1970 to 1999, and reported he 
stopped working because of the many medications that he had 
to take that indicated they should not be taken while 
operating machinery.  He feared he would be putting himself 
and others at risk if he were to return to work on his 
medications.  He also indicated that his legs and back were 
a problem that would make continuing to log difficult.  He 
had not been gainfully employed since 1999.  He indicated he 
always liked working in the woods and that the logging job 
was an advantage in that he did not have to answer to a lot 
of people.

On the VA examination in March 2004, the Veteran further 
reported that he was married from 1971 to 1985, and blamed 
his drinking as the reason for his divorce. He continued to 
talk to his ex-wife occasionally.  He had three daughters 
and indicated he got along "okay" with them and saw them 
once in awhile.  He reported no significant romantic 
relationships at that time.  He believed his alcohol became 
a problem as soon as he got out of the Navy and he 
acknowledged that he drank heavily up until six months 
prior.  He stopped drinking on his own and claimed he 
decided to stop drinking because he felt he was using it as 
a crutch to forget about the war.  He lived alone in a 
little cabin about four and a half miles from town and spent 
his time primarily with his dog and seldom saw other people.  
He enjoyed walking in the woods, and sometimes went fishing 
or hunting for meat.  He acknowledged problems with his 
temper and stated that he avoided going into town to avoid 
confrontation.  He generally would walk away when he got 
angry, and indicated he used to get into fights, but not 
anymore.  He reported having depression and suicidal 
thoughts.  He denied manic type behavior since his sobriety, 
and denied hallucinations.  He denied problems with memory 
and denied compulsive behavior, other than checking to make 
sure no one was in the house.  He had anxiety attacks, as 
his doctor called them, and did not know what triggered 
them.  He reported nightmares every night and that during 
the day he found himself thinking about Vietnam.  He claimed 
that he was easily startled and any noises would put him on 
edge, especially the sound of helicopters, and he avoided 
any movies or books about Vietnam.

On the VA examination in March 2004, the Veteran further 
reported that since returning from Vietnam he lacked 
enthusiasm for any type of activities, including something 
which was enjoyable to him.  He did not feel particularly 
close to anyone.  He acknowledged a restricted range of 
affect and avoided feeling too much love.  He had a sense of 
a foreshortened future.  He had to work at maintaining his 
concentration.  He was very watchful when out in public, 
tried to avoid crowds, and did not like his back to anyone.  
On the mental status examination, the Veteran was found to 
be pleasant, cooperative, and neatly dressed.  His speech 
quality was normal, coherent, rational, and relevant.  His 
mood was sad and tired.  His affect was appropriate.  There 
were no peculiar mannerisms or behaviors.  There was no 
evidence of psychosis or intellectual deficits.  
Psychological testing showed a high level of depressive 
symptoms and anxiety, and that he appeared to be socially 
introverted and avoidant of most social situations.  In 
general, test results showed a significant level of 
emotional distress.

Further, on the VA examination in March 2004, the Axis I 
diagnoses included PTSD, secondary to Vietnam War 
experiences, with secondary anxiety and depressive symptoms, 
and alcohol abuse, in recent remission.  The Axis IV 
diagnoses included war experiences, physical pain, 
unemployment, financial problems, and lack of social 
support.  A GAF score of 50 was assigned.  The VA examiner 
summarized that the Veteran reported symptoms that met the 
criteria for PTSD secondary to his Vietnam experiences, and 
that his PTSD symptoms of nightmares, intrusive memories 
about Vietnam, sleep disruption, and secondary anxiety and 
depressive symptoms were causing a significant negative 
impact on his quality of life.  The examiner opined that 
these mental health symptoms did not appear to be causing/to 
have caused his unemployability.  The examiner also opined 
that it was as likely as not that the Veteran's PTSD either 
caused or aggravated his alcohol abuse, which appeared to be 
in remission.  The prognosis for improvement was good if the 
Veteran received more intensive mental health treatment.

On a VA general medical examination in December 2004, it was 
noted that the Veteran was retired from his job as a logger, 
had been divorced for twenty years, had three grown 
children, and lived alone with a dog.   He reported he 
worked most of his life as a logger, and that his last job 
was 4 to 5 years prior.  He claimed he had difficulty 
getting employment due to his medications.  The assessment 
was that the Veteran had PTSD, but was currently under no 
treatment for this and this may have influenced his choice 
to work as a logger as it was rather solitary; that he had 
hypertension, which had a negative impact on his employment 
due to requiring medication which can cause drowsiness; and 
that he had osteoarthritis which certainly had a negative 
impact on his usual employment as a logger due to the 
physicality required of the job. It was noted that he was 
not employable in his usual job as a logger.

On VA examination for PTSD in January 2005, the Veteran 
reported he had approximately four individual psychotherapy 
sessions at the Fargo VAMC since the last VA examination, 
and was taking no medication for his mental health symptoms.  
The prior medication he took was "no help at all".  The 
Veteran reported that he continued to have a friendly 
relationship with his ex-wife, and claimed that his drinking 
contributed to the divorce.  He reported that his 
relationship with his three grown daughters was "great" and 
"enjoyable", and that he saw his daughters for holidays and 
at other times of the year since they all lived in 
Minnesota.  One of his daughters frequently brought him 
groceries.  He reported he was independent in his activities 
of daily living.  He had two or three friends, but only one 
close friend who he saw approximately two or three times per 
week, and reported that this friend drove him to the VA 
examination that day.  It was noted that the Veteran lived 
with his dog, five miles from town, and appeared to live an 
isolated lifestyle.  He was not involved in any community 
events or veterans organizations, was not involved in a 
romantic relationship, and was fairly content being on his 
own.  He had contact with his brother and sister.  He 
reported the following leisure activities:  watching 
television, reading the newspaper, woodworking, and deer 
hunting daily in the fall.  He reported problems with his 
temper, and felt irritable and angry a few times a week, but 
tried to avoid these feelings and distract himself by 
thinking of something else.

Further, on VA examination in January 2005, the Veteran 
reported having depression over the last three to four years 
since he quit working, and had problems with anxiety, but 
reported he was able to distract himself from his worries by 
doing something else.  He denied suicidal thoughts, denied 
manic episodes, and denied hallucinations.  He admitted 
having panic attacks, approximately one time a day, and 
reported they had become significantly worse in the past one 
or two years.  He had nightmares about Vietnam every night, 
and experienced distressing memories of his military service 
a few times a week.  He reported some success in distracting 
himself away from his Vietnam memories.  He avoided all 
conversations about his military memories.  He avoided 
groups, crowds, and large stores.  He had decreased interest 
in significant activities, and indicated he was unable to 
participate in some activities he enjoyed (such as 
snowmobiling and bowling) due to his physical problems.  He 
continued to have sleep problems, and had occasional 
difficulties with concentration.  He felt hypervigilant on a 
daily basis and was on guard constantly, and indicated that 
his hypervigilance increased in the evening when he would 
check the door locks.  He had recurrent thoughts of death 
that come and go for a few minutes each day.  On mental 
status examination he was found to be pleasant, cooperative, 
and casually dressed.  His hair was messy and he had a 
slight odor.  The quality and speed of his speech was normal 
and it was coherent, rational, and relevant to questions.  
His mood was appropriate and his affect was anxious. There 
were no peculiar mannerisms or behaviors, except that he 
seemed somewhat fidgety.  There was no evidence of psychosis 
or intellectual deficits.  Psychological testing again 
showed a high level of depression symptoms and anxiety 
symptoms.

Finally, on the VA examination in January 2005, the Axis I 
diagnoses included PTSD, secondary to Vietnam War 
experiences, with secondary depression; and alcohol abuse.  
A GAF score of 50 was assigned.  The examiner opined that 
these mental health symptoms did not appear to be causing/to 
have caused his unemployability.  The VA examiner opined 
that it was as likely as not that the Veteran's drinking was 
related to his trauma symptoms.  The examiner opined that 
that the Veteran was not unemployable due to his mental 
health symptoms.  The examiner indicated that the Veteran 
had a moderate reduction in the quality of his life due to 
his trauma symptoms, including nightmares, distressing 
memories, avoidance of people and places, sleep 
difficulties, irritability, and anger.  The Veteran had 
difficulty making new friends and engaging in community 
activities. The examiner indicated that the Veteran's 
prognosis was good, especially if he considered mental 
health treatment and additional therapy.

On VA examination for PTSD in January 2006, the Veteran 
reported having no mental health treatment in the past year 
because he could not afford it and did not feel the pills 
were helpful.  He took over the counter Tylenol PM every 
night to help with his sleep.  He continued to have no 
employment.  He still lived alone in his home in the 
country, saw his brother and sister approximately every 
other week, and had three adult children with whom he got 
along with "okay" and saw occasionally.  He spent his time 
cutting wood, indicating that his only heat in the house is 
a wood burning stove.  He spent most of his time at home 
alone, and he watched television, but did not regularly 
attend any community activities, and seldom went out to eat 
with friends.  He denied any problems with anger, but 
commented that he was not around people and not exposed to 
things that might make him angry.

Additionally, on the VA examination in January 2006, the 
Veteran reported he had been depressed and had feelings of 
worthlessness, wishing he could do more.  He thought about 
suicide, even recently, but had not carried out any actions.  
He reported a poor short term memory, but stated it caused 
him no significant problems.  He had problems with anxiety 
and panic attacks.  He continued to have Vietnam nightmares, 
as well as intrusive, disturbing memories of his Vietnam 
experiences.  He reported that news of the hurricane victims 
last year, as well as loud noises and sounds of plans and 
helicopters trigger disturbing memories.  Since returning 
from Vietnam he no longer enjoyed socializing or being 
around people, and claimed he was detached from others and 
close to no one.

On the VA mental status examination in January 2006, the 
Veteran was found to be pleasant, cooperative, and neatly 
and appropriately dressed.  The quality and speed of his 
speech was normal and his speech was coherent, rational, and 
relevant to questions.  His mood was normal and his affect 
was appropriate.  There were no peculiar mannerisms or 
inappropriate behaviors.  There was no evidence of 
hallucinations, delusions, or other signs of psychosis, and 
no evidence of gross intellectual deficits.  The diagnoses 
included PTSD, secondary to Vietnam War experiences, with 
secondary anxiety and depressive symptoms; and alcohol 
abuse, in remission.  A GAF score of 60 was assigned.  The 
VA examiner summarized that the Veteran reported symptoms 
that met the criteria for PTSD, secondary to his Vietnam War 
experiences.  His PTSD symptoms of nightmares, intrusive 
memories about Vietnam, sleep disruption, and secondary 
anxiety and depressive symptoms were causing a significant 
impact on the Veteran's quality of life.  The VA examiner 
noted that these mental health symptoms did not appear to be 
causing his unemployability.  His prognosis for improvement 
was good, if he was to return to mental health treatment.

In an August 2006 statement, the Veteran's daughter 
indicated that the Veteran left his sense of humor behind in 
the war, and that he tended to view the world as out to get 
him.  She had never seen him hold down a steady job, and 
claimed that her father isolated himself in many ways and 
got antsy in social situations.  She said that he would 
rather be alone in the woods than to be with family, and 
that he had a hard time connecting with people in personal 
relationships.  She said he was shut off from his three 
daughters and his ability to show healthy emotions was 
limited.  She claimed that if they did not pursue their 
father and make the effort, they would go for years without 
talking to him.  She reported that her father followed 
strict routines for most activities, and that although some 
of the routines made no sense, he followed them anyway.  She 
claimed her father was particular about his food, and almost 
obsessive.  She claimed he had outbursts while sleeping, 
including swearing and swinging his arms.  Finally, the 
Veteran's daughter indicated that she had felt at certain 
times that her father was suicidal.  She reiterated her 
assertions in a June 2009 statement, and similar assertions 
were also made by another daughter of the Veteran in June 
2009.  Both daughters stated that he was often depressed and 
drank heavily for many years, and said he had held many jobs 
throughout the years and moved very frequently.

In September 2006 the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  The Veteran's 
representative, on his behalf, contended that the Veteran 
met at least some of the criteria for a 70 percent rating 
for PTSD.

In his testimony at the September 2006 hearing, the Veteran 
confirmed that when he quit working as a logger, he did not 
know yet that he had PTSD, but that it was affecting his 
life already in that he worked in a solitary job and lived 
in a solitary way, which he continued to do.  The Veteran 
confirmed that he did have an obsessional ritual of getting 
up in the middle of the night two or three times to check 
that nobody was in his house.  He also indicated that he 
would have difficulty adapting to a work setting where he 
had to work around people and that it was stressful for him 
to come to the hearing and sit and talk and be around the 
people and traffic in the city.  He confirmed that he did 
have a relationship with his grown children, but that they 
had to make an effort and seek him out, otherwise he 
probably would not.  The Veteran testified that he had 
applied for and was awarded supplemental security income 
(SSI) benefits, but that when his VA benefits started his 
SSI was cut off.  He confirmed he was never awarded SSI 
benefits.  He indicated that his SSI was based on the 
medications he was taking for his high blood pressure, but 
that at that time he had not been diagnosed with PTSD so 
that it could not have been properly considered as part of 
his disability.  He testified that he spent a lot of time 
out in the woods and that he had to gather firewood because 
his house was heated solely with wood.  He indicated that 
this kept him occupied and that he kind of enjoyed being out 
in the woods.

There is an assertion by the Veteran and his representative, 
also stated by a VA examiner that the Veteran's PTSD 
influenced his choice to work as a logger, which was a 
rather solitary occupation; however, the evidence of record 
shows that the Veteran was employed as a logger prior to 
service and subsequent to service, and retired in 1999 due 
to physical problems.  Moreover, VA examiners have opined 
that the Veteran's mental health symptoms did not appear to 
have caused his unemployability.  Statements by the 
Veteran's daughters are to the effect that he often changed 
or left jobs during their childhood, partly due to his 
alcohol dependence and inability to work under the authority 
of someone else.

With regard to family relations and mood, it is apparent 
that the Veteran has deficiency in these areas.  He has 
indicated that he has a friendly relationship with his ex-
wife, that he has at least one close friend, that he 
maintains contact with his brother and sister, and that he 
has a good relationship with his daughters.  At the same 
time, however, the Veteran has indicated that he prefers to 
be alone and not around people, and it appears from his 
daughters' and his own perspective that he would not have a 
relationship with his daughters if they did not continue to 
seek him out.  With regard to mood, the Veteran has reported 
consistently symptoms of depression and anxiety, which have 
been confirmed on VA examination reports and VA treatment 
records.

GAF scores noted on VA examinations during the rating period 
on appeal have ranged from 45 to 60, and reflect moderate to 
serious symptoms.

The Board finds that the above symptoms support an initial 
70 percent evaluation for the Veteran's PTSD throughout the 
rating period in question.  On that note, the Board also 
recognizes that the VA examination reports of record are 
adequate for rating purposes.  The reports of record contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disability to provide probative medical evidence for rating 
purposes.   After consideration of all the evidence of 
record, the Board finds the evidence to be in relative 
equipoise regarding the Veteran's degree of disability 
resulting from his PTSD with anxiety, depressive symptoms 
and alcohol dependence.  This disorder has been manifested 
by symptoms including sleep impairment, depression, 
nightmares, poor family relationships, some inability to 
maintain minimal personal hygiene, suicidal ideation, an 
obsessional ritual of checking the house during the night, 
and difficulty in establishing or maintaining effective 
relationships.  With regard to difficulty in adapting to 
stressful circumstances (including work or worklike 
setting), it appears that the Veteran does have difficulty 
in this area due to his depression, anxiety, and alcohol 
dependence.

In making this decision, the Board notes that the Veteran 
does not have all the symptoms listed in the criteria for 
assignment of a 70 percent rating.  For example, there have 
been no problems noted with the Veteran's speech and there 
has no showing of impaired impulse control (other than the 
Veteran's claim that he has anger problems and avoids people 
that might provoke his temper).  There has been no report or 
finding of spatial disorientation.  With regard to judgment 
and thinking, the Veteran has not reported and VA examiners 
have not reported or noted any deficiencies in these areas.  

In order to qualify for a higher rating, the Veteran need 
not exhibit all or most specific characteristics of that 
rating; rather he need only demonstrate that level of 
overall disability.  See Mauerhan, supra.  As the Board 
finds the evidence to be in equipoise between ratings of 50 
and 70 percent, a 70 percent rating is thus warranted under 
38 C.F.R. § 3.102.

Overall, with respect to whether the Veteran's disability 
picture warrants the 70 percent rating under Diagnostic Code 
9411, the competent evidence is determined to be at least in 
equipoise and every reasonable doubt is resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.  
However, at no point in time is a rating in excess of 70 
percent warranted, as will be discussed below.

In order to be entitled to a 100 percent evaluation, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In the present case, the evidence does not reveal gross 
impairment in thought processes or communication.  In each 
of the PTSD examination reports, the examiners noted that 
the Veteran appeared oriented to be cooperative and 
attentive during his interviews, and his speech was clear 
and coherent.  The competent evidence also fails to 
establish persistent delusions or hallucinations; 
disorientation as to time or place; or an inability to 
remember his name or those of his close relations.  
Moreover, most of the examination reports reflect adequate 
hygiene and appearance.  The evidence of record also fails 
to reveal grossly inappropriate behavior or show that the 
Veteran was a persistent danger to himself or others.  
Despite feelings of anger, the record does not indicate that 
the Veteran has used violence against any other person 
during the course of the rating period on appeal.  
Additionally, although the Veteran has expressed suicidal 
thoughts, he has expressed that he had no intention to 
actually kill himself.

Overall then, the Veteran's thoughts and activities, when 
reviewed in relation to the record as a whole, do not 
demonstrate a disability picture that most nearly 
approximates the next higher 100 percent evaluation for PTSD 
with anxiety, depressive symptoms and alcohol dependence.

The Board, in reaching these conclusions, has considered the 
Veteran's, his daughters' and his representatives' arguments 
as set forth at the personal hearing and/or in written 
statements.  In this regard, this lay testimony is 
probative, in conjunction with the other evidence of record, 
particularly the objective medical evidence, in determining 
the PTSD symptoms and resulting occupational and social 
impairment they cause.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In consideration of all the evidence 
and for the reasons and bases explained above, it is 
concluded that a 70 percent evaluation (but no higher) for 
PTSD with anxiety, depressive symptoms and alcohol 
dependence, is warranted, throughout the rating period on 
appeal.  There is no basis for a rating in excess of 70 
percent for any portion of the rating period on appeal.  

Finally, while there does appear to be significant 
impairment in occupational and social functioning, this is 
contemplated in the award of the 70 percent schedular 
evaluation.  There is no indication that the Veteran 
requires frequent hospitalization for PTSD with anxiety, 
depressive symptoms and alcohol dependence, or that this 
disability results in an exceptional or unusual disability 
picture warranting a remand for a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service 
for extraschedular consideration.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board has considered the benefit-of-the-doubt rule in 
making the current decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to direct service connection for hypertension is 
granted.

Throughout the appeal period, a 70 percent initial rating 
for PTSD is granted, subject to the regulations governing 
the payment of monetary awards.




REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for entitlement to a TDIU rating.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran claims entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  His service-connected disabilities 
include PTSD with anxiety, depressive symptoms and alcohol 
dependence (now rated 70 percent disabling), tinnitus (rated 
10 percent disabling), bilateral hearing loss (rated 
noncompensable), and newly service-connected hypertension.  
After this case is returned to the RO, the RO will assign a 
disability rating for hypertension in the first instance.   
See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

VA may not reject the Veteran's TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This 
may include an examination, which includes an opinion as to 
what, if any, effect the Veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  In this 
regard, the Board notes that the medical evidence reflects 
that the Veteran has severe arthritis of the back and knees.  
(See February 2001 VA X-ray studies.)

In light of the above, the Board finds that the Veteran's 
claim for a TDIU rating must be remanded for a VA 
examination to determine the effect of all of the Veteran's 
service-connected disabilities, including hypertension, upon 
his ability to work.  

Ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to identify any treatment 
providers who have treated him for any of 
his service-connected disabilities since 
April 2006.  The AMC/RO should attempt to 
obtain any VA or private medical records 
that are not already of record, and 
associate them with the claims file. 

2.  The AMC/RO should schedule the Veteran 
for a VA examination to determine the 
effect of all of the Veteran's service-
connected disabilities upon his ability to 
work.  The claims file must be provided to 
and reviewed by the examiner.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
obtain or retain employment due only to 
his service-connected disabilities, 
specifically his PTSD with anxiety, 
depressive symptoms and alcohol 
dependence, tinnitus, bilateral hearing 
loss, and hypertension together, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  After completion of the above, and any 
other development deemed necessary, review 
and re-adjudicate the claim for 
entitlement to a TDIU rating.  If such 
action does not grant the benefit claimed, 
provide the Veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


